
      
        DEPARTMENT OF HOMELAND SECURITY 
        Federal Emergency Management Agency 
        44 CFR Part 67 
        [Docket No. FEMA-B-7462] 
        Proposed Flood Elevation Determinations 
        
          AGENCY:
          Federal Emergency Management Agency (FEMA), Department of Homeland Security. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          Technical information or comments are requested on the proposed Base (1% annual-chance) Flood Elevations (BFEs) and proposed BFE modifications for the communities listed below. The BFEs and modified BFEs are the basis for the floodplain management measures that the community is required either to adopt or to show evidence of being already in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). 
        
        
          DATES:
          The comment period is ninety (90) days following the second publication of this proposed rule in a newspaper of local circulation in each community. 
        
        
          ADDRESSES:
          The proposed BFEs for each community are available for inspection at the office of the Chief Executive Officer of each community. The respective addresses are listed in the table below. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          William Blanton, Engineering Management Section, Mitigation Division, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-3151. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        FEMA proposes to make determinations of BFEs and modified BFEs for each community listed below, in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a). 
        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own, or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and are also used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in these buildings. 
        
          National Environmental Policy Act. This proposed rule is categorically excluded from the requirements of 44 CFR part 10, Environmental Consideration. No environmental impact assessment has been prepared. 
        
          Regulatory Flexibility Act. The Mitigation Division Director of the Federal Emergency Management Agency certifies that this proposed rule is exempt from the requirements of the Regulatory Flexibility Act because proposed or modified BFEs are required by the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and are required to establish and maintain community eligibility in the NFIP. No regulatory flexibility analysis has been prepared. 
        
          Regulatory Classification. This proposed rule is not a significant regulatory action under the criteria of Section 3(f) of Executive Order 12866 of September 30, 1993, Regulatory Planning and Review, 58 FR 51735. 
        
          Executive Order 13132, Federalism. This rule involves no policies that have federalism implications under Executive Order 13132. 
        
          Executive Order 12988, Civil Justice Reform. This rule meets the applicable standards of Executive Order 12988. 
        
          List of Subjects in 44 CFR Part 67 
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        
        Accordingly, 44 CFR part 67 is proposed to be amended as follows: 
        
          PART 67—[AMENDED] 
          1. The authority citation for part 67 continues to read as follows: 
          
            Authority:

            42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376, § 67.4.
            
          
          
          2. The tables published under the authority of § 67.4 are proposed to be amended as follows: 
          
              
            
              State 
              City/town/county 
              Source of flooding 
              Location 
              #Depth in feet above ground. *Elevation in feet (NGVD) 
                +Elevation in feet (NAVD) 
              
              Existing 
              Modified 
            
            
              South Dakota 
              City of Watertown 
              Big Sioux River 
              Approximately 4,675 feet downstream of 20th Avenue South 
              None
              +1,714 
            
            
              
               
              
              
              Approximately 1,900 feet upstream from the 14th Avenue North Bridge 
              None 
              +1,723 
            
            
              South Dakota 
              City of Watertown 
              Roby Creek 
              At 3rd Avenue North bridge 
              *1,734
              +1,735 
            
            
               
              
              
              Approximately 3,750 feet upstream of 3rd Avenue North bridge
              *1,744
              +1,745 
            
            
              South Dakota 
              City of Watertown 
              Pelican Lake 
              Pelican Lake 
              None 
              +1,717 
            
            
            
              *National Geodetic Vertical Datum. 
            
            
              #Depth in feet above ground. 
            
            
              +North American Vertical Datum. 
            
            
            
              
                City of Watertown:
              
            
            
            
              Maps are available for inspection at: City Hall, 23 2nd Street NE, Watertown, SD.
            
            
            
              Send comments to: The Honorable Paul Fox, Mayor, City of Watertown, 23 2nd Street NE, Watertown, South Dakota 57201. 
            
          
          
             
            
              Flooding source(s)
              Location of referenced elevation
              *Elevation in feet(NGVD)
                +Elevation in feet
                (NAVD)
                # Depth in feet above ground
              
              Effective
              Modified
              Communities affected
            
            
              
                Seminole County, Florida and Incorporated Areas
              
            
            
               Bel Air Lake
              
              None
              +45
              Seminole County (Uninc. Areas).
            
            
               Big Lake Mary
              
              *45
              +43
              City of Lake Mary.
            
            
               Bird Lake
              
              None
              +61
              City of Longwood.
            
            
               Boat Lake
              
              *55
              +53
              Seminole County (Uninc. Areas).
            
            
               Border Lake
              
              None
              +77
              Seminole County (Uninc. Areas), City of Winter Springs.
            
            
               Canal Between Lake Wildmere and Fairy Lake
              Approximately 175 feet downstream of Foggy Brook Place
              *59
              +58
              City of Longwood.
            
            
               
              Approximately 63 feet downstream of Wildmere Avenue
              *61
              +63
            
            
               Clear Lake
              
              *65
              +64
              Seminole County (Uninc. Areas).
            
            
               Crane Lake
              
              None
              +63
              City of Longwood.
            
            
               Crystal Bowl
              
              *65
              +65
              City of Casselberry.
            
            
               Cyrstal Lake
              
              *46
              +45
              City of Lake Mary.
            
            
               Dawson Lake
              
              *46
              +45
              City of Lake Mary.
            
            
               De Forest Lakes
              
              None
              +45
              Seminole County (Uninc. Areas).
            
            
               Duck Pond
              
              *58
              +58
              City of Casselberry.
            
            
               East Lake
              
              *67
              +62
              City of Longwood.
            
            
               Fairy Lake
              
              *58
              +58
              Seminole County (Uninc. Areas), City of Longwood.
            
            
               Fairy Lake Drainage Canal
              At Grant Street
              *61
              +58
              City of Longwood.
            
            
               
              Approximately 20 feet downstream of East Lake Street
              *80
              +79
            
            
               Golden Lake
              
              *40
              +41
              Seminole County (Uninc. Areas), City of Sanford.
            
            
               Golf Course Lake 1
              
              None
              +52
              City of Sanford.
            
            
               Golf Course Lake 2
              
              None
              +50
              City of Lake Mary.
            
            
               Golf Course Lake 3
              
              None
              +48
              City of Lake Mary.
            
            
               Golf Course Lake 4
              
              None
              +48
              City of Lake Mary.
            
            
               Grace Lake
              
              *66
              +67
              Seminole County (Uninc. Areas).
            
            
               Grassey Lake
              
              *86
              +87
              Seminole County (Uninc. Areas).
            
            
               Grassy Lake Drainage. Channel to Triplet Lake
              Approximately 230 feet downstream of South Triplet Drive
              *56
              +56
              City of Casselberry.
            
            
               
              Approximately 1,170 feet upstream of Southcot Road
              *79
              +80
            
            
               Gull Lake
              
              None
              +69
              City of Longwood.
            
            
               Hidden Lake
              
              *39
              +39
              City of Sanford.
            
            
               Island Lake (Longwood)
              
              *85
              +85
              City of Longwood.
            
            
               Lake 1
              
              *46
              +50
              City of Lake Mary.
            
            
               Lake 13
              
              None
              +51
              Seminole County (Uninc. Areas).
            
            
              
               Lake 14
              
              None
              +65
              Seminole County (Uninc. Areas).
            
            
               Lake 15
              
              None
              +61
              Seminole County (Uninc. Areas).
            
            
               Lake 16
              
              None
              +50
              Seminole County (Uninc. Areas).
            
            
               Lake 17
              
              None
              +25
              Seminole County (Uninc. Areas).
            
            
               Lake 18
              
              None
              +66
              Seminole County (Uninc. Areas).
            
            
               Lake 19
              
              None
              +72
              Seminole County (Uninc. Areas).
            
            
              Lake 2 
              
              *46 
              +46 
              City of Lake Mary.
            
            
              Lake 20 
              
              None 
              +68 
              Seminole County (Uninc. Areas).
            
            
              Lake 21 
              
              None 
              +72 
              Seminole County (Uninc. Areas).
            
            
              Lake 22 
              
              *51 
              +50 
              City of Lake Mary.
            
            
              Lake 23 
              
              None 
              +46 
              Seminole County (Uninc. Areas), City of Sanford.
            
            
              Lake 24 
              
              None 
              +52 
              Seminole County (Uninc. Areas), City of Sanford.
            
            
              Lake 25 
              
              None 
              +51 
              City of Sanford, City of Lake Mary.
            
            
              Lake 26 
              
              *46 
              +46 
              City of Lake Mary.
            
            
              Lake 27 
              
              None 
              +47 
              City of Lake Mary.
            
            
              Lake 28 
              
              *41 
              +45 
              Seminole County (Uninc. Areas).
            
            
              Lake 29 
              
              *41 
              +44 
              Seminole County (Uninc. Areas).
            
            
              Lake 3 
              
              *46 
              +45 
              City of Lake Mary.
            
            
              Lake 30 
              
              *49 
              +48 
              City of Lake Mary.
            
            
              Lake 31 
              
              *46 
              +46 
              Seminole County (Uninc. Areas).
            
            
              Lake 32 
              
              None 
              +80 
              Seminole County (Uninc. Areas).
            
            
              Lake 33 
              
              None 
              +67 
              City of Longwood.
            
            
              Lake 34 
              
              None 
              +60 
              City of Longwood.
            
            
              Lake 35 
              
              *64 
              +64 
              Seminole County (Uninc. Areas).
            
            
              Lake 36 
              
              None 
              +86 
              Seminole County (Uninc. Areas).
            
            
              Lake 37 
              
              None 
              +65 
              City of Longwood.
            
            
              Lake 38 
              
              None 
              +59 
              Seminole County (Uninc. Areas).
            
            
              Lake 39 
              
              None 
              +59 
              Seminole County (Uninc. Areas).
            
            
              Lake 40 
              
              None 
              +41 
              Seminole County (Uninc. Areas).
            
            
              Lake 41 
              
              None 
              +56 
              City of Casselberry, City of Winter Springs.
            
            
              Lake 42 
              
              *64 
              +70 
              City of Casselberry.
            
            
              Lake 43 
              
              None 
              +76 
              City of Casselberry.
            
            
              Lake 44 
              
              None 
              +58 
              City of Casselberry.
            
            
              Lake 45 
              
              None 
              +64 
              City of Casselberry.
            
            
              Lake 46 
              
              None 
              +58 
              Seminole County (Uninc. Areas).
            
            
              Lake 47 
              
              None 
              +59 
              Seminole County (Uninc. Areas), City of Casselberry.
            
            
              Lake 48 
              
              None 
              +61 
              City of Winter Springs.
            
            
              Lake 49 
              
              None 
              +58 
              City of Winter Springs.
            
            
              Lake 50 
              
              None 
              +55 
              City of Winter Springs.
            
            
              Lake 51 
              
              None 
              +50 
              City of Winter Springs.
            
            
              Lake 52 
              
              None 
              +52 
              City of Winter Springs.
            
            
              Lake 53 
              
              None 
              +55 
              City of Winter Springs.
            
            
              Lake 54 
              
              None 
              +51 
              City of Winter Springs.
            
            
              Lake 55 
              
              None 
              +61 
              Seminole County (Uninc. Areas).
            
            
              Lake 56 
              
              None 
              +42 
              City of Winter Springs.
            
            
              Lake 57 
              
              None 
              +51 
              City of Oviedo.
            
            
              Lake 58 
              
              None 
              +52 
              City of Oviedo.
            
            
              Lake 59 
              
              None 
              +60 
              City of Oviedo.
            
            
              Lake 60 
              
              None 
              +43 
              Seminole County (Uninc. Areas).
            
            
              Lake 61 
              
              None 
              +43 
              Seminole County (Uninc. Areas).
            
            
              Lake 62 
              
              None 
              +43 
              Seminole County (Uninc. Areas).
            
            
              Lake 63 
              
              None 
              +26 
              Seminole County (Uninc. Areas).
            
            
              Lake 64 
              
              None 
              +26 
              Seminole County (Uninc. Areas).
            
            
              Lake 65 
              
              None 
              +24 
              Seminole County (Uninc. Areas).
            
            
              Lake 66 
              
              None 
              +55 
              Seminole County (Uninc. Areas).
            
            
              Lake 67 
              
              None 
              +52 
              Seminole County (Uninc. Areas).
            
            
              Lake 68 
              
              None 
              +43 
              Seminole County (Uninc. Areas).
            
            
              Lake 69 
              
              None 
              +63 
              Seminole County (Uninc. Areas).
            
            
              Lake 70 
              
              None 
              +89 
              Seminole County (Uninc. Areas).
            
            
              Lake 71 
              
              None 
              +64 
              Seminole County (Uninc. Areas).
            
            
              Lake 72 
              
              None 
              +64 
              Seminole County (Uninc. Areas).
            
            
              Lake 73
              
              None
              +106
              Seminole County (Uninc. Areas).
            
            
              Lake 74
              
              None
              +114
              Seminole County (Uninc. Areas).
            
            
              Lake 75
              
              None
              +125
              Seminole County (Uninc. Areas).
            
            
              Lake 76
              
              *46
              +51
              City of Lake Mary.
            
            
              
              Lake 77
              
              *46
              +51
              City of Lake Mary.
            
            
              Lake 78
              
              *46
              +46
              City of Lake Mary.
            
            
              Lake 79
              
              *46
              +46
              City of Lake Mary.
            
            
              Lake Ada
              
              *44
              +40
              City of Sanford.
            
            
              Lake Alma
              
              *59
              +59
              Seminole County (Uninc. Areas).
            
            
              Lake Anette
              
              *56
              +57
              City of Casselberry.
            
            
              Lake Bingham
              
              *44
              +44
              City of Lake Mary.
            
            
              Lake Brantley
              
              *49
              +48
              Seminole County (Uninc. Areas).
            
            
              Lake Cecile
              
              *56
              +57
              City of Casselberry.
            
            
              Lake Charm
              
              *48
              +45
              City of Oviedo.
            
            
              Lake Como
              
              *46
              +46
              City of Lake Mary.
            
            
              Lake Concord
              
              *60
              +62
              City of Casselberry.
            
            
              Lake Ellen
              
              *70
              +68
              City of Casselberry.
            
            
              Lake Emily
              
              *56
              +57
              City of Casselberry.
            
            
              Lake Emma
              
              *47
              +45
              City of Lake Mary.
            
            
              Lake Evergreen
              
              *62
              +63
              City of Longwood.
            
            
              Lake Fern
              
              None
              +64
              City of Longwood.
            
            
              Lake Gem
              
              None
              +74
              City of Longwood.
            
            
              Lake Geoffrey
              
              *48
              +51
              Seminole County (Uninc. Areas).
            
            
              Lake Greenwood
              
              *45
              +45
              Seminole County (Uninc. Areas), City of Casselberry.
            
            
              Lake Griffin
              
              *76
              +77
              City of Lake Mary, City of Casselberry, City of Longwood.
            
            
              Lake Hodge
              
              None
              +51
              Seminole County (Uninc. Areas).
            
            
              Lake Irene North
              
              None
              +59
              Seminole County (Uninc. Areas), City of Casselberry.
            
            
              Lake Irene South
              
              None
              +62
              Seminole County (Uninc. Areas).
            
            
              Lake Jane
              
              None
              +66
              City of Longwood.
            
            
              Lake Jennie
              
              *38
              +38
              Seminole County (Uninc. Areas).
            
            
              Lake Lotus
              
              *82
              +86
              Seminole County (Uninc. Areas).
            
            
              Lake Lucerne
              
              *58
              +58
              Seminole County (Uninc. Areas), City of Casselberry.
            
            
              Lake Maltbie
              
              *90
              +91
              City of Altamonte Springs.
            
            
              Lake Marie
              
              *56
              +57
              City of Casselberry.
            
            
              Lake Minnie
              
              *38
              +37
              Seminole County (Uninc. Areas).
            
            
              Lake Onora
              
              None
              +45
              Seminole County (Uninc. Areas).
            
            
              Lake Orange
              
              None
              +76
              City of Longwood.
            
            
              Lake Ruth
              
              *64
              +64
              Seminole County (Uninc. Areas), City of Longwood.
            
            
              Lake Searcy
              
              *67
              +70
              City of Longwood.
            
            
              Lake Talmo
              
              None
              +59
              City of Longwood, City of Sanford.
            
            
              Lake Tony
              
              *61
              +59
              Seminole County (Uninc. Areas), City of Winter Springs.
            
            
              Lake Wayman
              
              None
              +76
              City of Longwood, City of Sanford.
            
            
              Lake Wildmere
              
              *62
              +63
              City of Longwood.
            
            
              Lake Winsor
              
              *86
              +84
              City of Longwood.
            
            
              Lake Yvonne
              
              *56
              +57
              City of Casselberry.
            
            
              Little Crystal Lake
              
              *45
              +45
              Seminole County (Uninc. Areas), City of Sanford.
            
            
              Little Lake Howell
              
              None
              +56
              Seminole County (Uninc. Areas), City of Lake Mary.
            
            
              Little Lake Mary
              
              *45
              +44
              City of Sanford, City of Lake Mary.
            
            
              Little Lake Wildmere
              
              None
              +64
              City of Longwood.
            
            
              Lost Lake
              
              *55
              +56
              City of Casselberry.
            
            
              Mud Lake
              
              *85
              +85
              City of Longwood, City of Sanford.
            
            
              North Side Lake
              
              None
              +68
              City of Longwood.
            
            
              Pearl Lake (East Altamonte Springs)
              
              *88
              +88
              Seminole County (Uninc. Areas), City of Altamonte Springs.
            
            
              Pelican Lake
              
              None
              +69
              City of Longwood, City of Casselberry.
            
            
              Piney Ridge Lake
              
              None
              +88
              City of Casselberry.
            
            
              Plaza Pool
              
              None
              +76
              City of Casselberry.
            
            
              Ponding Area 10
              
              None
              +67
              Seminole County (Uninc. Areas).
            
            
              Ponding Area 11
              
              *54
              +52
              Seminole County (Uninc. Areas).
            
            
              Ponding Area 12
              
              *56
              +55
              Seminole County (Uninc. Areas), City of Longwood.
            
            
              Ponding Area 13
              
              *58
              +56
              Seminole County (Uninc. Areas), City of Longwood.
            
            
              Ponding Area 14
              
              *66
              +66
              City of Longwood.
            
            
              
              Ponding Area 15
              
              None
              +90
              Seminole County (Uninc. Areas), City of Altamonte Springs.
            
            
              Ponding Area 16
              
              *55
              +57
              City of Casselberry.
            
            
              Ponding Area 17
              
              *78
              +80
              City of Casselberry.
            
            
              Ponding Area 18
              
              *72
              +75
              City of Casselberry.
            
            
              Ponding Area 19
              
              *60
              +58
              City of Casselberry.
            
            
              Ponding Area 20
              
              *56
              +57
              City of Casselberry.
            
            
              Ponding Area 21
              
              None
              +58
              City of Casselberry.
            
            
              Ponding Area 22
              
              None
              +50
              City of Winter Springs.
            
            
              Ponding Area 23
              
              *46
              +46
              City of Lake Mary.
            
            
              Ponding Area 26
              
              None
              +47
              City of Oviedo.
            
            
              Ponding Area 27
              
              None
              +57
              City of Oviedo.
            
            
              Ponding Area 28
              
              None
              +60
              City of Oviedo.
            
            
              Ponding Area 29
              
              None
              +40
              Seminole County (Uninc. Areas).
            
            
              Ponding Area 30
              
              None
              +44
              Seminole County (Uninc. Areas).
            
            
              Ponding Area 31
              
              None
              +42
              Seminole County (Uninc. Areas).
            
            
              Ponding Area 32
              
              None
              +45
              Seminole County (Uninc. Areas).
            
            
              Ponding Area 33
              
              None
              +59
              Seminole County (Uninc. Areas).
            
            
              Ponding Area 34
              
              None
              +54
              Seminole County (Uninc. Areas).
            
            
              Ponding Area 35
              
              *66
              +66
              Seminole County (Uninc. Areas).
            
            
              Ponding Area 6
              
              None
              +94
              Seminole County (Uninc. Areas).
            
            
              Ponding Area 7
              
              None
              +22
              Seminole County (Uninc. Areas), City of Altamonte Springs.
            
            
              Ponding Area 8
              
              None
              +61
              City of Sanford.
            
            
              Ponding Area 9
              
              *59
              +59
              Seminole County (Uninc. Areas).
            
            
              Pot Lake
              
              *88
              +88
              City of Altamonte Springs.
            
            
              Prairie Lake
              
              *88
              +88
              Seminole County (Uninc. Areas).
            
            
              Quail Pond
              
              *65
              +65
              City of Casselberry, City of Altamonte Springs.
            
            
              Queens Mirror Lake
              
              *56
              +56
              City of Casselberry.
            
            
              Reservoir Lake
              
              *46
              +44
              Seminole County (Uninc. Areas).
            
            
              Rock Lake
              
              *82
              +83
              Seminole County (Uninc. Areas), City of Sanford.
            
            
              Sand Lake
              
              *116
              +115
              Seminole County (Uninc. Areas), City of Longwood.
            
            
              Secret Lake
              
              *55
              +55
              City of Casselberry.
            
            
              Secret Lake Drainage Canal
              Approximately 25 feet upstream of Secret Way
              *55
              +56
              City of Casselberry.
            
            
               
              Approximately 30 feet downstream of Sunset Drive
              *55
              +59
            
            
              Silver Lake
              
              None
              +44
              Seminole County (Uninc. Areas).
            
            
              Soldier Creek
              Approximately 85 feet upstream of CSX Railroad
              *42
              +41
              Seminole County (Uninc. Areas), City of Longwood.
            
            
               
              Approximately 65 feet upstream of 14th Avenue
              *60
              +60
            
            
              Triplet Lake (North)
              
              *55
              +55
              City of Casselberry, City of Winter Springs.
            
            
              Triplet Lake (South)
              
              *55
              +56
              City of Casselberry.
            
            
              Trout Lake (Casselberry)
              
              *81
              +80
              Seminole County (Uninc. Areas), City of Casselberry, City of Longwood.
            
            
              Twin Lakes (Sanford East)
              
              *47
              +45
              Seminole County (Uninc. Areas), City of Sanford.
            
            
              Twin Lakes (Sanford West)
              
              *51
              +50
              Seminole County (Uninc. Areas), City of Sanford, City of Mary Lake.
            
            
              West Lake
              
              *66
              +65
              City of Longwood.
            
            
              # Depth in feet above ground.
            
            
              * National Geodetic Vertical Datum.
            
            
              + National American Vertical Datum.
            
            
              
                ADDRESSES:
              
            
            
            
              
                City of Altamonte Springs
              
            
            
            
              Maps are available for inspection at 225 Newburyport Avenue, Altamonte Springs, FL, 32701.
            
            
              Send comments to Mr. Phillip D. Penland, City Manager, City of Altamonte Springs, 225 Newburyport Avenue, Altamonte Springs, FL, 32701.
            
            
            
              
                City of Casselberry
              
            
            
            
              Maps are available for inspection at 95 Triplet Lake Drive, Casselberry, FL 32707. 
            
            
              Send comments to Mr. Michael L. Stampfler, City Manager, City of Casselberry, 95 Triplet Lake Drive, Casselberry, FL 32707.
            
            
            
              
                City of Lake Mary
              
            
            
            
              Maps are available for inspection at 911 Wallace Court, Lake Mary, FL, 32746. 
            
            
              
              Send comments to Mr. John C. Litton, City Manager, City of Lake Mary, 100 North Country Club Road, Lake Mary, FL 32746.
            
            
            
              
                City of Longwood
              
            
            
            
              Maps are available for inspection at 175 West Warren Avenue, Longwood, FL 32750. 
            
            
              Send comments to Mr. John J. Drago, City Administrator, City of Longwood, 175 West Warren Avenue, Longwood, FL 32750.
            
            
            
              
                City of Oviedo
              
            
            
            
              Maps are available for inspection at 400 Alexandria Boulevard, Oviedo, FL 32765. 
            
            
              Send comments to Mr. Gerald Seeber, City Manager, City of Oviedo, 400 Alexandria Boulevard, Oviedo, FL 32765.
            
            
            
              
                City of Sanford
              
            
            
            
              Maps are available for inspection at 300 North Park Avenue, Sanford, FL 32771. 
            
            
              Send comments to Mr. Robert Yehl, City Manager, City of Sanford, 300 North Park Avenue, Sanford, FL 32771.
            
            
            
              
                City of Winter Springs
              
            
            
            
              Maps are available for inspection at 1126 East S.R. 434, Winter Springs, FL 32708. 
            
            
              Send comments to Mr. Ronald W. McLemore, City Manager, City of Winter Springs, 1126 East S.R. 434, Winter Springs, FL 32708.
            
            
            
              
                Unincorporated Areas of Seminole County
              
            
            
            
              Maps are available for inspection at Seminole County Serviced Building, 1101 East First Street, Sanford, FL 32771. 
            
            
              Send comments to Don Fisher, County Manager, Seminole County, 1101 East First Street, Sanford, FL 32771. 
            
            
              
                Ascension Parish, Louisiana and Incorporated Areas
              
            
            
              Bayou Boyle 
              At the confluence of Bayou Conway and Bayou Boyle 
              None 
              +7 
              Ascension County (Uninc. Areas), City of Gonzales. 
            
            
               
              At the intersection of Bayou Boyle and S. St. Landry Avenue
              None
              +10 
            
            
              Bayou Conway
              At the confluence of Panama Canal and Bayou Conway
              *7
              +7
              Ascension Couonty (Uninc. Areas), City of Gonzales. 
            
            
               
              At the divergence of Panama Canal and Bayou Conway
              None
              +9 
            
            
              Bayou Francois
              At the confluence of New River and Bayou Francois
              *5
              +8
              Ascension County (Uninc. Areas), City of Gonzales. 
            
            
               
              At the intersection of State Route 431 and Bayou Francois
              *7
              +8 
            
            
              McCall Bayou
              At the confluence of McCall Bayou and Smokebend Canal
              None
              +19
              Ascension County (Uninc. Areas), City of Donaldsonville. 
            
            
               
              At the intersection of Texas and Pacific Railroad and McCall Bayou
              None
              +19 
            
            
              Middle Branch of Grand Goudine Bayou
              At the intersection of Highway 10 and Middle Branch of Grand Goudine Bayou
              *13
              +15
              Ascension County (Uninc. Areas). 
            
            
               
              Approximately 200 feet downstream the intersection of Highway 10 and Middle Branch of Grand Goudine Bayou
              *13
              +15 
            
            
              Northern Branch of Grand Goudine Bayou
              At the confluence of New River and Northern Branch of Grand Goudine Bayou
              *13
              +11
              Ascension County (Uninc. Areas). 
            
            
               
              Northern Branch of Grand Goudine Bayou
              None
              +18 
            
            
              Saveiro Canal
              At the confluence of New River Canal and Saveiro Canal
              None
              +7
              Ascension County (Uninc. Areas). 
            
            
               
              At the confluence of Babin Canal and Saveiro Canal
              None
              +8 
            
            
              Smith Bayou Diversion
              At the confluence of Bayou Francois and Smith Bayou Diversion
              None
              +11
              Ascension County (Uninc. Areas). 
            
            
               
              At the confluence of Bayou Francois and Smith Bayou Diversion
              None
              +11 
            
            
              Southern Branch of Grand Goudine
              At Intersection of Highway 10 and Southern Branch of Goudine Bayou
              *13
              +15
              Ascension County (Uninc. Areas). 
            
            
               
              At Intersection of Southern Branch of Grand Goudine Bayou and State Highway 73
              *13
              +15 
            
            
            
              # Depth in feet above ground. 
            
            
              * National Geodetic Vertical Datum. 
            
            
              + National American Vertical Datum. 
            
            
            
              
                ADDRESSES:
              
            
            
            
              
                City of Donaldsonville
              
            
            
            
              Maps are available for inspection at City of Donaldsonville, 609 Railroad, Donaldsonville, LA 70346. 
            
            
              
              Send comments to the Honorable Leroy Sullivan, Mayor, City of Donaldsonville, P.O. Box 470, Donaldsonville, LA 70346.
            
            
            
              
                City of Gonzales
              
            
            
            
              Maps are available for inspection at City Hall, 120 South Irma Blvd., Gonzales, LA 70737. 
            
            
              Send comments to the Honorable John Berthelot, Mayor, City of Gonzalez, City Hall, Gonzalez, LA 70737.
            
            
            
              
                Unincorporated Areas of Ascension Parish
              
            
            
            
              Maps are available for inspection at President's Office, 208 East Railroad Avenue, Gonzalez, LA 70737. 
            
            
              Send comments to the Honorable Ronnie Hughes, Parish President, Ascension Parish, Presidents Office, Gonzalez, LA 70737. 
            
            
              
                Licking County, Ohio and Incorporated Areas
              
            
            
              South Fork Licking River
              Approximately 0.7 miles upstream of Gale Road
              *920
              +918
              Village of Kirkersville.
            
            
               
              Approximately 1.0 miles downstream of York Road
              *933
              +931
            
            
               North Fork Licking River
              Approximately 1,4000 feet upstream of Mt. Vernon Road
              None
              +890
              Village of St. Louisville.
            
            
               
              Approximately 0.6 miles upstream of Mt. Vernon Road
              None
              +897
            
            
               Rocky Fork (Backwater from Licking River)
              Approximately 200 feet upstream of Bridge Street
              None
              +792
              Village of Hanover.
            
            
               
              Approximately 200 feet upstream of State Route 16
              None
              +792
            
            
            
              # Depth in feet above ground.
            
            
              * National Geodetic Vertical Datum.
            
            
              + National American Vertical Datum.
            
            
            
              
                ADDRESSES:
              
            
            
            
              
                Village of Hanover
              
            
            
            
              Maps are available for inspection at Hanover Village Hall, 200 New Home Drive NE, Hanover, Ohio.
            
            
              Send comments to the Honorable Duane Flowers, Mayor, 200 New Home Drive NE, Hanover, Ohio 43005.
            
            
            
              
                Village of Kirkersville
              
            
            
            
              Maps are available for inspection at Kirkersville Village Hall, 135 N 5th Street, Kirkersville, Ohio.
            
            
              Send comments to Mr. Mike Cloud, Zoning, 135 N 5th Street, Kirkersville, Ohio 43033.
            
            
            
              
                Village of St. Louisville
              
            
            
            
              Maps are available for inspection at Village of St. Louisville, 257 South Sugar Street, St. Louisville, Ohio.
            
            
              Send comments to Mr. Dennis Ankrum, 257 South Sugar Street, St. Louisville, Ohio 43071.
            
            
              
                Calhoun County, South Carolina and Incorporated Areas
              
            
            
              Lake Marion
              At the Sumter County/Clarendon County line
              None
              +76
              Calhoun County (Unincorporated Areas).
            
            
               
              At the Calhoun County/Orangeburg County line
              None
              +76
            
            
            
              # Depth in feet above ground.
            
            
              * National Geodetic Vertical Datum.
            
            
              + National American Vertical Datum.
            
            
            
              
                ADDRESSES:
              
            
            
            
              
                Unincorporated Areas of Calhoun County
              
            
            
            
              Maps are available for inspection at Calhoun County, Office of Building and Planning, 102 Courthouse Drive, Suite 112, St. Matthews, SC 29135.
            
            
              Send comments to the Honorable Mr. David Summers Jr., Calhoun County Council Chairman, 102 Courthouse Drive, Suite 108, St. Matthews, SC 29135.
            
            
              
                Saluda County, South Carolina and Incorporated Areas
              
            
            
               Big Creek
              Approximately 510 feet downstream of Shiloh Road
              None
              420+
              Saluda County (Unincorporated Areas).
            
            
               
              Approximately 760 feet upstream of Shiloh Road
              None
              424+
            
            
               Little Saluda River
              Approximately 570 feet downstream of U.S. Highway 378
              None
              386+
              Saluda County (Unincorporated Areas), Town of Saluda.
            
            
               
              Approximately 4,870 feet upstream of U.S. Highway 378
              None
              396+
            
            
              
               Lake Murray
              Approximately 2,000 feet north of the intersection of Holly Ferry Road and Laurel Rock Point
              None
              362+
              Saluda County (Unincorporated Areas).
            
            
               
              At State Route 391
              None
              362+
            
            
            
              # Depth in feet above ground.
            
            
              * National Geodetic Vertical Datum.
            
            
              + National American Vertical Datum.
            
            
            
              
                ADDRESSES:
              
            
            
              
                Unincorporated Areas of Saluda County
              
            
            
            
              Maps are available for inspection at 615 Bonham Road, Saluda, South Carolina 29138.
            
            
              Send comments to Mr. T. Hardee Horne, Chairman, County Council, 615 Bonham Road, Saluda, South Carolina 29138.
            
            
            
              
                Town of Saluda
              
            
            
            
              Maps are available for inspection at 100 South Jefferson Street, Saluda, South Carolina 29138.
            
            
              Send comments to the Honorable Amelia M. Herlong, Mayor, Town of Saluda, 100 South Jefferson Street, Saluda, South Carolina 29138.
            
            
            
              
                Town of Monetta
              
            
            
            
              Maps are available for inspection at 21 Walden Street, Monetta, SC 29150.
            
            
              Send comments to the Honorable Henry J. Riddlehoover, Mayor, Town of Monetta, 21 Walden Street, Monetta, SC 29150.
            
            
            
              
                Town of Ridge Spring
              
            
            
            
              Maps are available for inspection at 101 Town Square, P.O. Box 444, Ridge Spring, SC 29129-0444.
            
            
              Send comments to Mr. Nanette Hughes, Town Administrator, Town of Ridge Spring, 101 Town Square, P.O. Box 444, Ridge Spring, SC 29129-0444.
            
            
            
              
                Town of Ward
              
            
            
            
              Maps are available for inspection at 113 East Front Street, Ward, SC 29166.
            
            
              Send comments to the Honorable Leroy Smith, Mayor, Town of Ward, 113 East Front Street Ward, SC 29166.
            
            
              
                City of Harrisonburg, Independent City, Virginia
              
            
            
              Blacks Run 
              Just upstream of Early Road 
              *1198 
              +1199 
              City of Harrisonburg.
            
            
                
              Approximately 400 feet downstream of Acorn Drive 
              *1374 
              +1376
            
            
                
              Approximately 399 feet downstream of Acorn Drive 
              *1374 
              None
            
            
              Blacks Run Tributary No. 1 
              Approximately at the confluence with Blacks Run 
              *1265 
              +1269 
              City of Harrisonburg.
            
            
                
              Approximately 1180 feet upstream of Terri Drive 
              *1448 
              +1453
            
            
                
              Approximately 1181 feet upstream of Terri Drive 
              *1448 
              None
            
            
              Blacks Run Tributary No. 2 
              Approximately 80 feet upstream of the confluence with Blacks Run Tributary No. 1 
              *1267 
              +1270 
              City of Harrisonburg.
            
            
                
              Approximately 1400 feet upstream of Peach Grove Avenue 
              *1378 
              +1377
            
            
                
              Approximately 1401 feet upstream of Peach Grove Avenue 
              *1378 
              None
            
            
              Blacks Run Tributary No. 3 
              Approximately at the confluence with Blacks Run Tributary No 1 
              *1306 
              +1307 
              City of Harrisonburg.
            
            
              
              Approximately 80 feet downstream of Reservoir Street 
              *1416 
              +1418
            
            
                
              Approximately 150 feet upstream of Reservoir Street 
              *None 
              +1430
            
            
              Blacks Run Tributary No. 4 
              Approximately at the confluence with Blacks Run Tributary No 1 
              *1407 
              None 
              City of Harrisonburg.
            
            
                
              Approximately 340 feet upstream of Keezletown Road 
              *1440 
              None
            
            
              Sunset Heights Branch 
              Approximately 650 feet upstream of Erickson Avenue 
              *1270 
              +1271 
              City of Harrisonburg.
            
            
                
              Approximately 150 feet downstream of West Market Street 
              *1337 
              +1336
            
            
                
              Approximately 1100 feet upstream of West Market Street 
              None 
              +1364
            
            
              West Fork Sunset Heights Branch 
              Approximately at the confluence of Sunset Heights Branch 
              *1306 
              +1309 
              City of Harrisonburg.
            
            
              
                
              Approximately 900 feet upstream of Garbers Church Road 
              *1359 
              +1364
            
            
                
              Approximately 1100 feet upstream of Garbers Church Road 
              None 
              +1366
            
            
            
              # Depth in feet above ground.
            
            
              * National Geodetic Vertical Datum.
            
            
              + National American Vertical Datum.
            
            
            
              Individual points for the City of Harrisonburg were processed to obtain place specific conversion factors. These individual point factors were then averaged throughout the community to obtain an average community wide conversion factor of .443 feet. To convert between NAVD and NGVD for the City of Harrisonburg use the following formula: NAVD = NGVD−0.443.
            
            
            
              
                City of Harrisonburg
              
            
            
            
              Maps are available for inspection at City of Harrisonburg, Department of Community Development, 409 South Main Street, Harrisonburg, Virginia 22801.
            
            
              Send comments to The Honorable Roger Baker, Manager, City of Harrisonburg, 345 South Main Street, Harrisonburg, Virginia 22801.
            
          
          
            (Catalog of Federal Domestic Assistance No. 83.100, “Flood Insurance.”)
          
          
            Dated: June 8, 2006. 
            Michael K. Buckley, 
            Deputy Director, Mitigation Division, Federal Emergency Management Agency, Department of Homeland Security.
          
        
      
      [FR Doc. E6-9520 Filed 6-16-06; 8:45 am] 
      BILLING CODE 9110-12-P 
    
  